Motions Denied; Petitions for Writ of Mandamus, Injunction and Prohibition
Denied and Memorandum Opinion filed October 19, 2012.




                                        In The

                      Fourteenth Court of Appeals

                                   NO. 14-12-00868-CV
                                   NO. 14-12-00869-CV
                                   NO. 14-12-00870-CV



                     IN RE ROBERT H. BURROUGHS, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                             WRIT OF INJUNCTION
                             WRIT OF PROHIBITION
                       On Appeal from the Probate Court No 4
                                Harris County, Texas
                         Trial Court Cause No. 396,576-401

                             MEMORANDUM OPINION

      On September 21, 2012, relator, Robert H. Burroughs, filed a petition for writ of
mandamus, writ of injunction, writ of prohibition and motion for emergency relief in this
Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.
On October 5, 2012, relator filed an amended motion for temporary relief. Relator asks
this Court to enjoin the Honorable Judge Christine Butts, presiding judge of the Probate
Court No. 4 of Harris County, from enforcing her order of August 22, 2012 and
interfering with appeal number 14-12-00627-CV in this court.

       In a probate proceeding, an order is final and appealable if it disposes of all parties
or issues in a particular phase. See DeAyala v. Mackie, 193 S.W.3d 575, 578 (Tex.
2006); In re Estate of Byrom, 2011 WL 590588 Tex. App. -- Tyler 2011, pet. denied)
(mem. op.) (found order of removal final and appealable). The trial court’s order does
not address the request for attorney fees and does not include language indicating that it
was denying relief not expressly granted. In the absence of language of finality, a trial
court's failure to dispose of a pending attorney's fees claim renders a judgment
interlocutory. See McNally v. Guevara, 52 S.W.3d 195, 196 (Tex. 2001). Upon entry of
a final order, relator has an adequate remedy by appeal.

       Relator has not established that he is entitled to relief. Accordingly, we deny
relator’s petition for writ of mandamus, writ of injunction, writ of prohibition, motion for
emergency relief and amended motion for temporary relief.



                                           PER CURIAM



Panel consists of Justices Frost, Christopher, Jamison.

       .




                                              2